                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

OMAR MILLER,1                                     :
    Plaintiff,                                    :
                                                  :
v.                                                :        Case No. 3:21cv648 (MPS)
                                                  :
NURSE SUPERVISOR, TAWANA                          :
FURTICK, et al.,                                  :
     Defendants.                                  :

                                     INITIAL REVIEW ORDER

        The pro se plaintiff, Omar Miller is an individual who was formerly in the custody of the

Connecticut Department of Correction (“DOC”); he filed this civil rights complaint pursuant to

42 U.S.C. § 1983 against Nurse Supervisor Tawana Furtick, Health Service Review (“HSR”)

Grievance Coordinator Rose Walker, Utilization Review Tracker Heidi Goode, Connecticut

DOC Prompt Care, 2 and Dental Director Dr. Cuevas in their individual and official capacities.

Compl. [ECF No. 1]. He alleges violations of his Eighth, Fourteenth and First Amendment

rights; he also asserts state common law claims of negligence. He requests damages and

declaratory and injunctive relief.

        For the following reasons, the Court will permit Plaintiff’s Eighth Amendment claims

against Furtick, Walker, Goode and Dr. Cuevas in their individual capacities to proceed.




1
  In a notice, Plaintiff recently indicated that his mail should be addressed James Davis and that he is
currently incarcerated at Riker’s Island in New York. Notice [ECF No. 7].
2
    Plaintiff cannot assert a claim under 42 U.S.C. § 1983 against Connecticut DOC Prompt Care because
the state, a state agency, or a division of a state agency is not considered a “person” subject to suit under
42 U.S.C. § 1983. See Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (state and state
agencies not persons within meaning of 42 U.S.C. § 1983); Blaine v. UConn Health Care, No. 3:18-CV-
359 (MPS), 2018 WL 1368909, at *2 (D. Conn. Mar. 16, 2018) (dismissing clam against CMHC because
it is a division of a state agency and not “person” subject to suit.). Because the court dismisses any federal
claim against Prompt Care, the court will also dismiss without prejudice Plaintiff’s state law claims of
negligence against Prompt Care. See 28 U.S.C. § 1367(a).
       I.      STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and dismiss

any portion of the complaint that is frivolous or malicious, that fails to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune from such

relief. Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the [C]ourt to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556).

       Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed

liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

       II.     ALLEGATIONS

       Plaintiff was formerly incarcerated at MacDougall-Walker Correctional Institution

(“MacDougall”). Compl. at ¶ 3. He complains that he did not receive the required medical

attention for his right ear, which must be cleaned out every four to six months by an Ear Nose

and Throat (“ENT”) doctor due to the ear’s vulnerability after ear surgery in 1985. Id. at ¶¶ 9-13.


                                                  2
His treatment history is documented in his health records, but Plaintiff had not seen an ENT for

more than a year. Id. at ¶ 15. His ear felt as if it were infected, was painful, and had an odorous

discharge; he informed RNs Goode and Walker about his symptoms and wrote requests for

medical assistance to Defendant Furtick. Id. at ¶¶ 16-20, 30. He filed Health Services Review

grievances requesting to be seen by an ENT but was not seen. Id. at ¶¶ 21-26. Defendant Goode

failed to have Plaintiff sent to an ENT specialist; Defendant Walker failed to process his HSRs

so that he could receive care for his ear; and Defendant Furtick failed to ensure he received

timely adequate treatment. Id. at ¶¶ 32-35, 118-121.

         Plaintiff also has chronic obstructive pulmonary disease (“COPD”) and asthma. Id. at ¶¶

52-54. After Plaintiff saw medical provider Stark about his asthma in January 2020, she referred

to Furtick his request for extra exercise and recreation as a treatment for his asthma. Id. at ¶¶ 53-

60. Furtick did not respond to Stark’s communication, and Plaintiff filed an HSR grieving the

lack of response. Id. at ¶¶ 64-65. A response to his HSR rejected his request for exercise and

referred him to a doctor, but he was never seen by a doctor for his asthma. Id. at ¶¶ 66-67.

Plaintiff also wrote to Furtick about his need for Wixela to treat his COPD and asthma. Id. at ¶

68. Furtick responded that his Wixela was ordered; however, Plaintiff did not receive his Wixela

until two months later, although he had informed Furtick and RN Shanya that he had not

received his medication and was wheezing, coughing, losing sleep and hurting physically. Id. at

¶¶ 69-78. The delay in receiving his Wixela caused his asthma to spiral out of control. Id. at ¶ 79.

Plaintiff has also experienced delays in receiving his Advair for his asthma symptoms. Id. at ¶¶

76-77.




                                                 3
       After he received his Wixela, Plaintiff later had to go to the medical unit due to

wheezing, coughing, spitting, and insomnia; he was given Mucinex, which did not help his

symptoms. Id. at ¶ 80. He later went to the medical unit complaining about his symptoms of

wheezing, coughing, mucus build-up and insomnia; he was provided with a breathing treatment

and referred to a doctor. Id. at ¶ 81. After Dr. Lucas examined him and prescribed Prednisone,

Plaintiff’s condition improved mildly. Id. at ¶¶ 82-83. After another round of Prednisone, he felt

better and continued to take Wixela. Id. at ¶¶ 83-84.

       In Spring 2019, Plaintiff wrote to the dental unit complaining about his tooth pain. Id. at

101. At a 2019 appointment, Dr. Cuevas noted Plaintiff’s cavities and told him that he would be

called back to have the cavities filled. Id. at ¶ 103. Dr. Cuevas filled one cavity in May 2019, but

failed to call him back as promised to fill the other two cavities. Id. at ¶¶ 104-105. In October

2019, Plaintiff wrote to Dr. Cuevas but he never received a response. Id. at ¶ 107. Plaintiff then

wrote to Nurse Supervisor Furtick that he needed his painful cavity filled. Id. at ¶ 108. After

Plaintiff filed an HSR grieving the unfilled cavity, he received a response instructing him to

write to the dental unit rather than Nursing Supervisor Furtick. Id. at ¶¶ 109-110. He later wrote

to the dental unit about his unfilled cavity on January 6, 2020. Id. at ¶ 111. One of Plaintiff’s

teeth broke off to the gum on January 27, 2020 and was fixed by a dentist on February 22, 2020.

Id. at ¶ 114. However, as of August 2, 2020, Plaintiff’s cavity had not been filled, although

Plaintiff had filed appeal of his HSR. Id. at ¶ 115. Plaintiff experienced pain, depression, anxiety

and mental anguish as a result of the delay in dental care.

       III.    DISCUSSION

       Plaintiff alleges Eighth Amendment claims against Furtick for failing to ensure that he


                                                 4
receive timely medical treatment for his ear and asthma and COPD; an Eighth Amendment claim

against RN Goode for failing to have Plaintiff sent to an ENT to have his ear examined and

cleaned; Eighth, First and Fourteenth Amendment claims against Walker arising from her failure

to process his HSRs so that he could receive treatment for his ear, conditions of asthma and

COPD, and his dental needs; and an Eighth Amendment claim against Dr. Cuevas for deliberate

indifference to his dental needs. Id. at ¶¶ 119-120.

        A.     Eighth Amendment Deliberate Indifference to Medical Needs

       The Eighth Amendment prohibits “deliberate indifference to serious medical needs of

prisoners,” whether “manifested by-prison doctors in response to the prisoner's needs or by

prison guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–105 (1976).

(internal quotation marks and citation omitted. However, “not every lapse in medical care is a

constitutional wrong.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006). First, a plaintiff

must show that the conditions to which he is subjected “pose an unreasonable risk of serious

damage to his health” and that the alleged deprivation of adequate medical care is “sufficiently

serious.” Darnell, 849 F.3d at 30; Salahuddin, 467 F.3d at 279; Walker v. Schult, 717 F.3d 119,

125 (2d Cir. 2013). Where a prisoner receives some medical care, but that care is allegedly

inadequate, the court must “examine how the offending conduct is inadequate and what harm, if

any, the inadequacy has caused or will likely cause the prisoner.” See Salahuddin, 467 F.3d at

279; see also Ferguson v. Cai, No.11-CV-6181, 2012 WL 2865474, at *4 (S.D.N.Y. July 12,

2012) (collecting cases).

       Second, a plaintiff must show that the defendant acted with subjective recklessness—that


                                                 5
is, the defendant knew of and disregarded “an excessive risk” to plaintiff’s health or safety.

See Darnell, 849 F.3d at 32; Salahuddin, 467 F.3d at 280. To know of and disregard an excessive

risk to the plaintiff’s health or safety, the defendant must be actually “aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must als o draw

the inference.” See Darnell, 849 F.3d at 32 (citing Farmer v. Brennan, 511 U.S. 825, 837

(1994)); Salahuddin, 467 F.3d at 281 (noting that the “charged official must be subjectively

aware that his conduct creates [substantial] risk [of harm]”).

       “In cases where a prisoner alleges a delay in medical treatment, courts examine both the

seriousness of the prisoner’s medical conditions and the harm caused by any unreasonable

delay.” Lombardo v. Graham, 807 F. App'x 120, 123 (2d Cir. 2020) (citing Salahuddin, 467 F.3d

at 280) (other citations omitted) (summary order). The court’s objective “serious medical need

inquiry can take into account the severity of the temporary deprivation alleged by the prisoner.”

Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir. 2003). The court should consider the “particular

risk of harm faced by a prisoner due to the challenged deprivation of care, rather than the

severity of the prisoner's underlying medical condition.” Id. “[I]n most cases, the actual medical

consequences that flow from the alleged denial of care will be highly relevant to the question of

whether the denial of treatment subjected the prisoner to a significant risk of serious harm.” Id.;

see also Bilal v. White, 494 F. App'x 143, 145–46 (2d Cir. 2012) (“Even assuming that Bilal’s

conditions could produce serious complications if neglected over sufficient time, there is no

evidence that Bilal's conditions worsened over the hours of delay here[.]”) (internal citation

omitted). The subjective component of the Eighth Amendment analysis requires proof that the

defendant was actually aware of a substantial risk that the inmate would suffer serious harm as a


                                                 6
result of his or her actions or inactions. See Salahuddin, 467 F.3d at 280; Amaker v. Coombe, No.

96 Civ. 1622, 2002 WL 523388, at *8 (S.D.N.Y. Mar. 29, 2002) (“A delay in medical treatment

does not by itself violate a prisoner's Eighth Amendment rights unless the delay reflects

deliberate indifference to a serious risk of health or safety, to a life-threatening or fast-

degenerating condition or to some other condition of extreme pain that might be alleviated

through reasonably prompt treatment.”).

        Plaintiff has sufficiently alleged that his ear, asthma and COPD presented objectively

serious medical conditions for purposes of initial review. Plaintiff has also alleged that RNs

Furtick and Walker acted with conscious disregard by delaying his ability to receive medical

treatment for these conditions, and that RN Goode acted with a conscious disregard to his need

for treatment for his ear by failing to have him sent to a specialist. Read together, Plaintiff’s

allegations are sufficient to state Eighth Amendment claims arising from indifference to his

treatment needs for his ear, conditions of asthma, and COPD and may proceed against Furtick

and Walker. Plaintiff’s claim may also proceed against RN Goode for failure to send him to an

ENT specialist for his ear.

        Plaintiff has also adequately alleged that he had serious dental needs and that Defendants

Walker and Cuevas acted with conscious disregard to his need for dental treatment. Accordingly,

the court will permit Plaintiff’s dental indifference claims to proceed against Walker and Cuevas

to proceed.

        B.      First and Fourteenth Amendment Violations

        Plaintiff alleges that Defendant Walker violated his First Amendment right to grieve and

his Fourteenth Amendment due process rights by failing to process his grievances. However,


                                                   7
“inmate grievance programs created by state law are not required by the Constitution, and

consequently allegations that prison officials violated those procedures do not give rise to a

cognizable Section 1983 claim.” Alvarado v. Westchester County, 22 F. Supp. 3d 208, 214

(S.D.N.Y. 2014) (citations, alterations, and quotation marks omitted ). “Inmates have no

constitutional entitlement to grievance procedures, to receive a response to a grievance, or to

have a grievance processed properly.” Schlosser v. Manuel, No. 3:19-CV-1444 (SRU), 2020 WL

127700, at *5 (D. Conn. Jan. 10, 2020) (citing Riddick v. Semple, 731 F. App'x 11, 13 (2d Cir.

2018) (claim relating to grievance procedures “confused a state-created procedural entitlement

with a constitutional right”; “neither state policies nor ‘state statutes ... create federally protected

due process entitlements to specific state-mandated procedures’”)). Accordingly, Plaintiff’s First

and Fourteenth Amendment claims must be dismissed as not plausible.

        C.      Official Capacity Claims

        As an initial matter, any claims based on constitutional violations for money damages

against the defendants, who are state employees, in their official capacities are dismissed as

barred by the Eleventh Amendment. See e.g., Kentucky v. Graham, 473 U.S. 159, 169 (1985).

Plaintiff seeks both declaratory and injunctive relief.

        In Ex parte Young, 209 U.S. 123 (1908), the United States Supreme Court recognized a

limited exception to the Eleventh Amendment’s grant of sovereign immunity from suit to permit

a plaintiff to sue a state official acting in an official capacity for prospective injunctive relief for

continuing violations of federal law. Id. at 155–56; In re Dairy Mart Convenience Stores, Inc.,

411 F.3d 367, 371 (2d Cir. 2005). “A plaintiff may sue a state official acting in his official

capacity—notwithstanding the Eleventh Amendment—for ‘prospective injunctive relief’ from


                                                   8
violations of federal law.” In re Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir. 2007).

       However, this exception to Eleventh Amendment immunity “does not permit judgments

against state officers declaring that they violated federal law in the past.” See P.R. Aqueduct &

Sewer Auth. v. Metcalf & Eddy, 506 U.S. 139, 146 (1993). Plaintiff requests declaratory

judgments that Furtick, Walker and Goode violated his Eighth Amendment rights. To the extent

that he seeks a declaration that the defendants have violated his rights in the past, his requests are

barred by the Eleventh Amendment. See Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have

refused to extend the reasoning of Young . . . to claims for retrospective relief.”). In addition,

“dismissal of a declaratory judgment action is warranted where the declaratory relief plaintiff

seeks is duplicative of his other causes of action.” Kuhns v. Ledger, 202 F. Supp. 3d 433, 443

(S.D.N.Y. 2016) (citation, alterations, and ellipsis omitted). Here, judicial resolution of

Plaintiff’s claims in this case will determine whether any defendant has violated his rights.

       Plaintiff’s requests for injunctive relief are moot because he is no longer housed in a

Connecticut DOC prison. See Notice [ECF No. 7]; Shepard v. Goord, 662 F.3d 603, 610 (2d Cir.

2011) (“an inmate’s transfer from a prison facility generally moots claims for declaratory and

injunctive relief against officials of that facility.”). Moreover, Plaintiff’s claim does not satisfy

the capable of repetition, yet evading review doctrine, which represents an exception to the

general rule of mootness. Murphy v. Hunt, 455 U.S. 478, 482–83 (1982). This doctrine is limited

to cases where the challenged action is of duration too short to be fully litigated prior to cessation

or expiration; and there is a “‘reasonable expectation’ or a ‘demonstrated probability’ that the

same controversy will recur involving the same complaining party.” Id. (quoting Weinstein v.

Bradford, 423 U.S. 147, 149 (1975)). A general possibility that Plaintiff could be rearrested,


                                                   9
convicted and subjected to the same deliberate indifference to his medical and dental needs is too

speculative to satisfy the exception to mootness. See Preiser v. Newkirk, 422 U.S. 395, 403

(1975); Allah v. Annucci, No. 16-CV-1841 (KMK), 2018 WL 4571679, at *10 (S.D.N.Y. Sept.

24, 2018) (collecting cases finding that inmates’ claims of possible future transfer or return to

institution is too speculative to satisfy capable of repetition doctrine).

       IV.     ORDERS
       The Court enters the following orders:

       (1) The case shall proceed on Plaintiff’s Eighth Amendment claims against Defendants

Furtick, Walker, Goode and Cuevas in their individual capacities for damages. His requests for

declaratory relief are DISMISSED and his requests for injunctive relief are DISMISSED as

MOOT. His claims against DOC Prompt Care are also DISMISSED. The clerk should ensure

that this initial review and all other mailings to Plaintiff are addressed to James Davies aka Omar

Miller, #9002100072.

       (2) Because Plaintiff has paid the filing fee in this case, and he has not been granted in

forma pauperis status, he is responsible for serving the complaint on Furtick, Walker, Goode and

Cuevas in their individual capacities within 60 days of the date of this order pursuant to Rule 4,

Fed. R. Civ. P. If Plaintiff has questions about service of the complaint, he may contact the

Inmate Legal Aid Program (“ILAP”). Failure to effect service within the time specified may

result in the dismissal of this action as to a defendant who has not been served.

       The Clerk is directed to send Plaintiff instructions for service of the complaint on the

defendants in their individual capacities, together with one copy of the complaint, one copy of

this order, four blank Notice of Lawsuit forms, four blank Waiver of Service of Summons forms.

       (3) Plaintiff shall effect service of the complaint on defendants in their individual
                                                  10
capacities by mailing a Notice of Lawsuit form, a Waiver of Service of Summons form, a copy

of the complaint, and a copy of this order to each defendant. Within 21 days of this Order,

Plaintiff shall file a notice with the Court indicating the date on which he mailed the Notice

of Lawsuit and Waiver of Services of Summons forms to the defendants in their individual

capacities. Plaintiff shall also file the signed Waivers of Service of Summons forms that he

receives from the defendants in their individual capacities with the Clerk.

       (4) The clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs and the Office of the Attorney General.

       (5) The defendants shall file a response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to them. If the defendants choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited above. Th e defendants may

also include any and all additional defenses permitted by the Federal Rules.

       (6) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.

       (7) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (9) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive


                                               11
motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (10) If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.

       (11) To the extent the Plaintiff remains incarcerated, the plaintiff shall utilize the Prisoner

Efiling Program when filing documents with the court. The plaintiff is advised that the Program

may be used only to file documents with the court. Local court rules provide that discovery

requests are not filed with the court. D. Conn. L. Civ. R. 5(f). Therefore, discovery requests must

be served on defendants’ counsel by regular mail.

                                              ________/s/______________
                                              Michael P. Shea
                                              United States District Judge

       SO ORDERED this 6th day of July 2021, at Hartford, Connecticut.




                                                 12
